The validating statute requires the petition in a cause to state the authority for incurring the bonded debt, the ordinances or resolutions authorizing their issuance and the fact of their adoption, *Page 511 
and all essential proceedings had or taken in connection therewith; and requires the due publication of notice addressed to the taxpayers and citizens of the taxing unit, requiring them to show cause, if any they have, why said bonds should not be validated and confirmed. By the publication of the notice, all taxpayers and citizens of such taxing unit shall be considered as parties defendant to said proceedings, and the court shall have jurisdiction of them the same as if they were named as defendants in said petition and personally served with process. Sec. 5107 (3297) C. G. L. The judge of the Circuit Court shall proceed to hear and detemine all questions of law and of fact in said cause. Any taxpayer or citizen may become a party to said proceedings and any party thereto who may be dissatisfied with the decree of the court, may appeal therefrom to the Supreme Court. Sec. 5108 (3298) C. G. L. If no appeal is taken or if the decree is affirmed on appeal, the statute makes a decree validating bonds of taxing units, "forever conclusive as to the validity of said bonds" as against the issuing taxing unit "and against all taxpayers and citizens thereof." Sec. 5109 (3299) C. G. L.; Chap. 15772, Sec. 30, Acts. 1931.
The purpose of making all taxpayers and citizens of the taxing unit parties to the proceedings and to have the proceedings for issuing the bonds alleged in the petition, and requiring the judge to determine all questions of law or fact in the cause, is to enable taxpayers and citizens severally if desired to contest the validity of the proposed bonds as they may affect the rights and immunities of such taxpayers and citizens; and that such rights and immunities may be determined before the bonds are issued, since a validating decree is under the statute forever conclusive against all taxpayers and citizens of the taxing unit. See Thompson v. Town of Frostproof, 89 Fla. 92, 103 So. 118; Weinberger *Page 512 
v. Bd. Pub. Instr. 93 Fla. 470, 112 So. 253; and other cases cited in the main opinion.
By answer a defendant taxpayer avers that as to the "petition and each and every allegation thereof, this intervener denies that said petitioner is entitled to have validated the aforesaid bonds totaling Four Hundred and Forty-Five Thousand ($445,000.00) Dollars, or any part thereof, in said petition sought to be validated, upon the following grounds severally, to-wit:
"(a) That said bonds are not refunding bonds such as are permitted to be issued under Chapter 15772, Acts of the Legislature of the State of Florida, 1931, but are, upon the contrary, new or original bonds in that they attempt to pledge the revenues of the electric light plant of the City of Jacksonville, Florida, which revenues were not pledged in the bonds sought or attempted to be refunded and that the said alleged refunding bonds purport to enlarge upon the obligations of the original bonds by irrevocably pledging, as a means of their payment, additional sources of revenue as well as renewing and continuing the obligations of the bonds that are proposed to be refunded.
"(b) That the City of Jacksonville is attempting to issue said alleged refunding bonds as authorized extensions and continuations of the obligations represented by the bonds sought to be refunded by them, which original obligations are not extinguished by but are merged into the alleged refunding bonds with like force and effect as if the original bonds had remained unrefunded by the issuance of said alleged refunding bonds and that therefore the said alleged refunding bonds would be, constitute and continue as a lien upon all and singular the taxable property within the corporate limits of the City of Jacksonville in the same manner and form as the said original bonds sought to be refunded were liens thereon at the time of their issuance, and that the *Page 513 
City of Jacksonville intends to and now is assessing taxes against all and singular the real and personal property within its corporate limits to pay interest and provide a sinking fund for the alleged refunding bonds without reference to whether or not the said property upon which it is so assessing taxes is or is not a homestead, in total disregard of the provisions of Article X, Section 7, of the Constitution of the State of Florida, duly and legally adopted, which said section of the Constitution provides that homesteads up to the value of Five Thousand ($5,000.00) Dollars shall be exempt from all taxation."
The above averments relate to the validity of the bonds as they affect property rights of the defendant taxpayer and he has a right under the statute to an adjudication of "all questions of law and of fact in said cause," presented by him;
particularly as the statute makes him a party defendant in the cause and provides that a decree validating the bonds shall be "forever conclusive against * * * all taxpayers and citizens" of the city.
It appears that the bonds to be refunded as well as the proposed refunding bonds sought here to be validated, contain the following: "Secured by Pledge of the Entire Taxable Property in the City of Jacksonville, Real and Personal."
All agree that the quoted provision of the bonds if interpreted as a specific pledge of the private properties within the city, is unauthorized by law. If such provision renders the refunding bonds illegal or invalid, it likewise renders the bonds sought to be refunded illegal or invalid.
But the rule is that the obligations of bonds of taxing units are such as are fixed by applicable law; and where resolutions for the issue of bonds or the bonds themselves contain provisions that are not covered by, or that are in excess of, the provisions of law controlling the subject, such *Page 514 
provisions are to be interpreted as being modified or restrained by the controlling law. State, ex rel. Babson, v. City of Sebring, 115 Fla. 176, 155 So. 669. In this case the provisions in the resolutions or in the bonds to the effect that all the taxable property within the city is pledged to secure the payment of the bonds, must be held to mean only that such taxable property is subject to taxation for the payment of the bonds and the interest thereon as may be prescribed by law. The provisions in the resolutions or bonds that are broader than the law authorizes, did not render the original bonds invalid; but such provisions are restrained in their operation by the controlling law; and such is the effect as to the refunding bonds.
A majority of the members of the Court are of the opinion that the words "secured by pledge of the entire taxable property in the City of Jacksonville, real and personal," are limited and controlled by the provisions of the statutes under which the bonds were issued, which statutes confine the liability of taxable property to the due exercise of the taxing power as provided by law.
Chapter 6357, Acts of 1911, "An Act Affecting the Government of the City of Jacksonville" etc., in force when the bonds here sought to be refunded were originally issued, contain in Section 15, the following:
"The Mayor and City Council shall levy annually such special tax on the taxable property within the corporate limits of said city as may be necessary to pay the interest on said bonds and the sinking fund for the payment thereof provided by said ordinance under which the said bonds shall be issued."
This and other provisions of the Charter Acts of the City of Jacksonville limit and control the meaning and effect of the provisions contained in the bonds and in the resolutions *Page 515 
of the county commissioners upon which the bonds were issued.
Chapter 7659, Acts of 1917, "An Act Affecting the Government of the City of Jacksonville" etc., in force when the original bonds were issued, contains the following:
"Sec. 18. Municipal Plants. — No enlargement, extension or improvement of the waterworks, electric light plant, or municipal docks, shall be made, except reasonable repairs for the continuous operation, unless such expenditures shall be authorized in the budget or by ordinance making appropriation therefor; and all net revenues derived from each of the said departments, after paying the necessary cost of operation, shall be applied to the payment of interest on bonds and creating a sinking fund for the redemption thereof as provided by law and ordinances under which said bonds were issued; and if any surplus remains, the City Council may, on the request of the City Commission, authorize the expenditure of the whole or any part thereof in the enlargement, extension and improvement of said plants or for other municipal purposes."
The quoted section requires that all revenues derived from the city's waterworks, electric light plant, or municipaldocks, after paying the necessary cost of operation, shall be applied to the payment of bonds of the city, the following words of the section, viz.: "as provided by law and ordinances under which said bonds were issued," having reference to provisions regulating the interest and sinking fund, and do not require the application of such net revenues to be provided for in other statutes or in resolutions under which bonds are issued.
Chapter 15255, Acts of 1931, does not repeal Section 18 of Chapter 7659, Acts of 1917, but continues the operation of such Section 18, Chapter 7659, and makes additions thereto which are effective at least prospectively, if the Act *Page 516 
of 1931 did not afford an additional revenue resource applicable to the bonds of the city then outstanding.
The merits of some of the "questions of law and of fact" presented by the defendant taxpayer as to the validity of the refunding bonds with reference to the taxpayer's rights, have been considered by the Court, and the defendant taxpayer has a right under the validating statute to an adjudication of "all questions of law and of fact" raised by him as a defendant in the cause which directly affect his property rights. Such defendant taxpayer asserts that the bonds sought to be validated do affect his rights as a taxpayer in the city claiming an exemption of his homestead from taxation to pay the bonds if issued. The statute makes a validating decree forever conclusive against him and he in effect here asserts that the bonds and the proceedings under which they are to be issued do make and are designed to make the defendant's homestead subject to taxation to pay the bonds.
The question of law presented by the defendant taxpayer, denying the right to have the refunding bonds validated because they are designed to subject his homestead to taxation when he claims it is exempt from taxation under added Section 7 of Article X of the Constitution, adopted in November, 1934, directly affects the property rights of the defendant taxpayer and is not merely collateral as were questions presented in Volusia County v. State, 98 Fla. 1166, 125 So. 375; West v. Town of Lake Placid, 97 Fla. 127, 120 So. 361; Craven v. Hartley, 95 Fla. 704, 117 So. 97.
When the bonds of counties, municipalities and districts in Florida were issued, the statutes required an annual tax levy upon all taxable property in the several taxing units respectively, sufficient to pay the interest on the bonds as it matured and to provide a sinking fund sufficient to pay the principal of the bonds as they matured. For statutory *Page 517 
obligations of the City of Jacksonville, Florida, bonds, see statutes referred to above and others cited in the main opinion. The Constitution then provided that all property, real and personal, shall be justly valued for taxation except such property as may be exempted by law for municipal, education, literary, scientific, religious or charitable purposes. Sec. 1, Art. IX. Thus the organic law of Florida itself determined what property may by law be exempted from taxation. The Constitution did not empower the Legislature to determine what classes of property shall be liable to taxation. Homesteads could not then be legally exempted from taxation except by an amendment to the Constitution, though statutes could exempt from taxation property held and used for municipal, education, literary, scientific, religious and charitable purposes. See Section I, Article IX, and Section I, Article X, Constitution.
The Constitution did not expressly empower the Legislature to authorize counties, municipalities or districts to issue bonds, but it did not expressly or impliedly forbid such issue; and amended Section 6 of Article IX, adopted in 1930, recognized the then existing statutory authority of counties, municipalities and districts to issue bonds for appropriate purposes; and required future bond issues authorized by statute to be approved by a stated vote of the electors of the respective taxing units; and expressly authorized refunding bonds to be issued without a vote of the electorate, to refund, not general obligations, but "the bonds or the interest thereon of such counties," etc. Thus amended Section 6 of Article IX, adopted in 1930, contemplated refunding bonds which do not create new obligations, but continue old obligations. Added Section 7 of Article X, adopted in 1934, does not purport to modify amended Section 6 of Article IX, but exempts homesteads from taxation insofar as it can be done without violating the paramount *Page 518 
Federal Constitution forbidding any law impairing the obligation of contracts and forbidding the denial of the equal protection of the laws. See Gray v. Moss, 701 Fla. 115,156 So. 262; 175 S.E. 60. Homesteads constitute a large percentage of the property values in perhaps every taxing unit of the State. Exemptions of property from taxation by amendments to the Constitution other than by added Section 7 to Article X, are not in controversy here.
DAVIS, C. J., and TERRELL, J., concur.